Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are canceled.  Claims 21-40 are pending.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 7/29/2020 and 10/1/2020 is being considered by the examiner.
Double Patenting
3.  	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,298,563 and claims 1-19 of claims 10,742,637. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is fully disclosed in the patents.

Claim Rejections - 35 USC § 103
4,	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Delton et al. (U.S. Patent Application Publication No. 2014/047510) in view of Moran et al. (U.S. Patent Application Publication No. 2016/0055327, hereinafter Moran).

 determine a device fingerprint of a client device, wherein the instructions to determine the device fingerprint include instructions to: receive a username of the client device; compare the username to a plurality of usernames corresponding to a plurality of previously authenticated client devices; authenticate the client device to obtain access to network resources in a network in response to a determination that the username matches one of the plurality of usernames corresponding to the plurality of previously authenticated client devices, wherein the instructions to authenticate the client device comprises instructions to (e.g. Delton, paragraphs 0046, “local or nonlocal passwords, network keys, biometrics…multi-factor identification or authentication techniques…”): 
receive a device certificate previously issued to the client device; and authenticate the client device based on a validity of the device certificate; in response to the detection of the quarantine trigger, place the client device to a quarantined state pending completion of a particular workflow by the current user, wherein access of the client device to the network resources is limited in the quarantined state (e.g. Delton, paragraphs 0035-0043, paragraph 0037, “User credentials can be, for example, a user name and password…digital certificates; paragraph 0035, “If the device credential matches one or more credentials recognized by first authentication component 112, the device can attempt to authenticate via the second authentication component 114 can be a user authentication…can employ a captive portal, where a user is only permitted to view communication traffic required for automatically displays after authentication via first authentication component…”).
frauster alerts may be generated at various points in the method of Fig. 2B.  Frauster alerts may be generated, for example, based on failure of computers of the testing center to pass technology footprint verification at startup or other times during test administration…”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Delton’s captive portal and only permit to view network traffic communication with Moran’s alert trigger in an increased level of suspicion user of device to ensure providing a more secure authentication process. 	With respect to claim 22, Delton and Moran disclose the non-transitory computer readable medium of claim 21, comprising instructions executable by the processor to cause the processor to initiate a multi-factor authentication that requires the current user to complete the particular workflow to confirm the current user's identity (e.g. Delton, paragraph 0035).  	With respect to claim 23, Delton and Moran disclose the non-transitory computer readable medium of claim 21, comprising instructions executable by the processor to cause the processor to: place the client device from the quarantined state to an authenticated state in response to completion of the particular workflow; and place the client device from the quarantined state to an unauthenticated state in response to a failure to complete the particular workflow, wherein the client device has limited or no access to the network 
With respect to claims 30-40, the claims are method and system claims that are similar to computer readable medium claims.  Therefore claims 30-40 are rejected based on the similar rationale.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843. The examiner can normally be reached 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TONGOC TRAN/Primary Examiner, Art Unit 2434